UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7001


LAMOND LATNEY,

                    Plaintiff - Appellant,

             v.

ANTHONY PARKER, Chief of Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cv-00024-RAJ-RJK)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lamond Latney, Appellant Pro Se.     Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lamond Latney appeals the district court’s order granting Defendant Anthony

Parker’s motion for summary judgment in this 42 U.S.C. § 1983 (2012) action and

dismissing the action due to Latney’s failure to exhaust administrative remedies. We

have reviewed the record and find no reversible error. Although Latney argues that his

institutional complaint was in fact timely and that further remedies were unavailable, the

district court properly rejected those assertions. See Woodford v. Ngo, 548 U.S. 81, 90

(2006) (holding that proper administrative exhaustion requires compliance with agency

deadlines and key procedural rules); Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(clarifying when administrative remedies are deemed unavailable). Accordingly, we

affirm for the reasons stated by the district court. Latney v. Parker, No. 2:17-cv-00024-

RAJ-RJK (E.D. Va. July 20, 2017). We deny Latney’s motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2